DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Examiner’s Note
This Office Action is in response to application filed 10/20/2021, where claims 1-20 are currently pending.


Allowable Subject Matter
Claims 4-6, 12, 13, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 8, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if 

The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 4-6, 12, 13, 17, and 18, the US Patent App. Pub. No. 20140165006 (Chaudhri), discloses similar features as the claimed invention, where an icon can be moved to a folder icon displayed on another page in response to a user input.  The US Patent App. Pub. No. 20120304084 (Kim), discloses similar features of displaying two different elements in the same page of the desktop of the terminal device as the claimed invention.  However, neither alone nor in combination, Chaudhri and Kim teaches in response to receiving an additional user input of a second task window, which indicates a third page, create a third folder icon that includes all icons in the third page, and delete the third page from the desktop.  Although Kim includes disclosure of presenting a window that indicates a new page; however, Kim does not disclose the steps of creating a folder icon that includes all icons from a page and delete such page in response to a user input of a task window.  As such, Chaudhri in view of Kim do not teach all of the limitations as in the context of claims 4-6, 12, 13, 17, and 18 as a whole.  Therefore, for the above reasons, claims 4-6, 12, 13, 17, and 18 are allowable over the cited prior art.

Regarding claims 8, 15, and 20, the US Patent App. Pub. No. 20140165006 (Chaudhri), discloses similar features as the claimed invention, where an icon can be moved to a folder icon displayed on another page in response to a user input.  The US .


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the elements “task window 14”, “task window 15”, and “task window 16” are referred to in at least para. [0087], [0128], and [0155].  However, the referred to elements are missing in the corresponding figures 5A, 5B, 10, 13A, and 13B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing will not be held in abeyance.


Claim Objections
Claims 1, 9, and 16 are objected to because of the following informalities:  each of the respective independent claims 1, 9, and 16 recites “the first iron is any one of:”  It appears that word was misspelled as “iron” instead of “icon”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 8, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 8, 15, and 20 are rejected to because of the following:  each of claims 8, 15, and 20 recites “receiving a fifth input of a user, the fifth input being an input of the fourth folder icon in the first control by the user”.  However, there is no prior recitation of the “fourth folder icon” element; therefore, it is unclear which element it is referring to and thus it lacks antecedent basis.  As such, renders the claim indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-11, 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhri et al., (US 20140165006 A1) (hereinafter Chaudhri) in view of Kim et al., (US 20120304084 A1) (hereinafter Kim).

claim 1, Chaudhri teaches an object processing method, applied to a terminal device, the method comprising: 
receiving a first input of a user, wherein the first input is an input of a first object in a first page by the user, and objects in the first page is in an editable state (“In FIG. 5B, the device has entered a user interface reconfiguration mode”, ¶ [0227], fig. 5B; “In FIG. 5B, the device detects a request to move a respective selectable user interface object…the request includes a contact 5016-a on the touch-sensitive surface (e.g., touch screen 112) at a location that corresponds to a ‘racing’ action icon 5002-13”, ¶ [0229], fig. 5B); and 
5moving the first object to a first folder in response to the first input, wherein the first folder is a folder indicated by a first folder icon (“In FIG. 5D, the device detects a request to move the selectable user interface object 5002-13 to the folder icon for the empty folder 5004-3”, ¶ [0231], figs. 5B-D); 
the first folder iron is any one of: a folder icon in a second page, a folder icon in a first control corresponding to the first input and a folder icon in a first task window corresponding to the first input (“In response to detecting the action icon 5002-13 at the edge of the display…the device navigates to a next set/page of selectable user interface objects (e.g., as illustrated in FIG. 5D)”, ¶ [0229], figs. 5C-D), the first page and the second page are pages on different screens of the terminal device (The page shown in the screens of figures 5B and 5C is a different page on a different screen from the page shown in the screen of figure 5D, figs. 5B-D).
Chaudhri teaches the limitations above; however, Chaudhri does not explicitly teach the first control is a control displayed in the first page, the first task window is a task window displayed in the first page, and the first task window is configured to indicate a target page in a desktop of the terminal device.
Kim teaches the first control is a control displayed in the first page (“a folder creation command may be assigned to the first edit command region”, ¶ [0044], fig. 3), the first task window is a task window displayed in the first page, and the first task window is configured to indicate a target page in a desktop of the terminal device (“a page creation command may be assigned to the second edit command region”, ¶ [0044], figs. 3; “the control unit 160 creates a new page icon (920 shown in FIG. 9) in the second edit command region and then registers the moved item as a sub-item of the created page”, ¶ [0076], figs. 9A-B.  Examiner notes, the second edit command region indicates the newly created page as the target location for the moved item.)
Chaudhri and Kim are analogous art to the claimed invention as they are concerning with user interface with icons (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Chaudhri and Kim before them to modify the terminal for displaying application icons of Chaudhri to incorporate the function of presenting two command regions as taught by Kim.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Kim (¶ [0044], [0076], figs. 3 and 9A-B), because the function of presenting two command regions does not depend on the terminal for displaying application icons.  That is the function of presenting two command regions performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination 

Referring to claim 2, Chaudhri further teaches the method according to claim 1, wherein the first folder icon is the folder icon in the 15second page; and 
before the moving the first object to the first folder, the method further comprises: 
in a case that a folder icon is selected, determining the selected folder icon as the first folder icon (“In FIG. 5D, the device detects a request to move the selectable user interface object 5002-13 to the folder icon for the empty folder 5004-3”, ¶ [0231], figs. 5B-D; “the device adds the selectable user interface object 5002-13 to the folder associated with the folder icon 5004-3, as illustrated in FIG. 5F”, ¶ [0232], fig. 5E-F), and 
in a case that a folder icon is not selected, creating a second folder icon in the second page and determining the second folder icon as the first folder icon (“once the previously empty folder (e.g., the folder associated with folder icon 5004-3) is filled (e.g., after selectable user interface object 5002-13 has been added to the folder, as illustrated in FIGS. 5C-5E), the device creates a subsequent new empty folder and displays a folder icon (e.g., 5004-4 in FIG. 5F) on the display (e.g., touch screen 112) that is associated with the subsequent new empty folder”, ¶ [0233], figs. 5C-F.  Examiner notes, based on the disclosure of Chaudhri, in the case when the folder 5004-

Referring to claim 3, Chaudhri further teaches the method according to claim 1, wherein before the first input is received, the first page comprises at least one folder icon; and the first folder icon is a folder icon selected from the at least one folder icon through the first input (“in FIG. 5J, the device detects a contact 5035 with action icon 5002-6 and subsequent movement 5036 of the contact to one of the new folders 5004-5…in response to the request to add a selectable user interface object to a new folder, the device adds the selectable user interface object to the folder and removes the selectable user interface object from the display…in FIG. 5K, the device has added the action icon 5002-6 to the folder associated with folder icon 5004-5”, ¶ [0236], figs. 5J-K), or 
25the first folder icon is a folder icon created in the first page by the terminal device according to the first input.Referring to claim 3, Chaudhri further teaches the method according to claim 1, wherein before the first input is received, the first page comprises at least one folder icon; and the first folder icon is a folder icon selected from the at least one folder icon through the first input (“in FIG. 5J, the device detects a contact 5035 with action icon 5002-6 and subsequent movement 5036 of the contact to one of the new folders 5004-5…in response to the request to add a selectable user interface object to a new folder, the device adds the selectable user interface object to the folder and removes the selectable user interface object from the display…in FIG. 5K, the device has added the action icon 5002-6 to the folder associated with folder icon 5004-5”, ¶ [0236], figs. 5J-K), or 25the first folder icon is a folder icon created in the first page by the terminal device according to the first input.  

Referring to claim 7, Chaudhri teaches the method according to claim 1; however, Chaudhri does not explicitly teach wherein the first page comprises the first control; and 
the method further comprises: 
receiving a fourth input of a user, the fourth input being an input of a fourth folder icon in the first control by the user, and 
25moving the fourth folder icon from the first control to the first page in response to the fourth input.
Kim further teaches wherein the first page comprises the first control; and 
the method further comprises: 
receiving a fourth input of a user, the fourth input being an input of a fourth folder icon in the first control by the user, and 
25moving the fourth folder icon from the first control to the first page in response to the fourth input (“at (S620) the control unit 160 creates a new folder icon (720 shown in FIG. 7) in the first edit command region and then registers the moved item as a sub-item of the created folder”, ¶ [0061], fig. 6; “at (S645) a quit command is inputted, the control unit 160 displays the created folder icon 720 in a current page of the edit screen”, ¶ [0066], fig. 6).
Referring to claim 3, Chaudhri further teaches the method according to claim 1, wherein before the first input is received, the first page comprises at least one folder icon; and the first folder icon is a folder icon selected from the at least one folder icon through the first input (“in FIG. 5J, the device detects a contact 5035 with action icon 5002-6 and subsequent movement 5036 of the contact to one of the new folders 5004-5…in response to the request to add a selectable user interface object to a new folder, the device adds the selectable user interface object to the folder and removes the selectable user interface object from the display…in FIG. 5K, the device has added the action icon 5002-6 to the folder associated with folder icon 5004-5”, ¶ [0236], figs. 5J-K), or 25the first folder icon is a folder icon created in the first page by the terminal device according to the first input.  
Regarding claims 9-11 and 14, these claims recite the terminal device that performs the steps of the object processing method of claims 1-3 and 7 respectively; therefore, the same rationale of rejection is applicable. 

Regarding claims 16 and 19, these claims recite the non-transitory computer readable storage medium, storing a computer program when executed by a processor to perform the steps of the object processing method of claims 1 and 7 respectively; therefore, the same rationale of rejection is applicable. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 9891787 (Yoon) – discloses a method and an apparatus for creating icon folders and moving icons into such folders.
US 20170336944 (Liu) – discloses a method of placing a device into icon editing mode, where positions of icons displayed on a home screen can be edited.
US 20170277380 (Shan) – discloses a method and a terminal that allows icons to be repositioned while in an icon editing state.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Primary Examiner, Art Unit 2144